Citation Nr: 1523408	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to a higher ratings for left knee arthritis, rated as 10 percent disabling prior to February 8, 2013, and 20 percent disabling for limitation of flexion and noncompensably disabling for limitation of extension beginning April 8, 2013.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to June 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying rating in excess of 10 percent for left knee arthritis.  By a May 2013 decision the RO granted a 20 percent rating for left knee arthritis on the basis of limitation of flexion and a separate noncompensable rating for limitation of extension, effective April 8, 2013.  This did not satisfy the Veteran's appeal.

The Veteran has been assigned separate ratings for surgical scars of the left knee, which are not at issue in this appeal.  

The appeal also arises from a November 2010 rating decision denying service connection for bilateral foot disability.  

In January 2015 the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issue of entitlement to higher ratings for arthritis of the left knee is addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

Bilateral pes planus was found on the examination for entrance onto active duty; bilateral pes planus permanently increased in severity as a result of the Veteran's active service.


CONCLUSION OF LAW

Bilateral pes planus was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim for service connection for bilateral pes planus.  Therefore, no further development is required before the Board decides this claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297   (1992); see also Davis v. Principi, 276 F.3d 1341, 1346   (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The record of an October 1998 service enlistment examination notes the presence of pes planus which was mild and asymptomatic.  A February 2000 report of medical history notes that the Veteran had foot difficulties and complained of pain in the feet for which rest and non-steroidal anti-inflammatory drugs were helpful.  There are no records of treatment for pes planus in service.  

VA treatment records from recent years reflect treatment for pes planus deformity and plantar fasciitis.  An October 2013 treatment record notes the Veteran's complained-of difficulty with his feet, particularly in his current work requiring him to be on his feet eight hours per day.  

At his January 2015 hearing the Veteran testified that he first had problems with his feet while in service, adding that prior to service he had not been aware that he had a foot problem.  He elaborated that when he first went to the battalion's aid station in service with foot complaints he was told to change his boot insoles and to self-medicate, such as with ice and ibuprofen.  He added that he was never referred to a podiatrist or specialist while in service, and he only self-medicated.  The Veteran testified that his foot problems persisted from service until the present.  He explained that he as a paratrooper in service, his activities included parachute landings and road marches with a heavy pack and that these activities hurt his feet.  

The Veteran underwent evaluation by a private podiatrist in July 2013 to address the question of etiology of his pes planus.  The podiatrist noted that the Veteran's bilateral pes planus was recorded as asymptomatic upon service entrance examination, but that on service separation examination it was noted to be symptomatic.  The Veteran reported to the examiner that he had complained of his feet during service, and that the condition had been adversely affected by his marches and parachute jumps in service.  He added that the condition had persisted since service.  The examiner reviewed the record.  Current examination revealed fairly severe pes planus bilaterally, which would likely in the future require additional intervention.  

Based on the current severity of the Veteran's pes planus, the supporting records from service and following service, and the Veteran's self-reported history, the private podiatrist in July 2013 concluded that it was likely that the Veteran's service activities aggravated his bilateral pes planus. 

The Board finds credible the Veteran's the statements and testimony concerning the onset of his foot symptoms in service and their continuation thereafter.  His statements are consistent with the information recorded in the service treatment records.  Moreover, he has provided a probative opinion from a private podiatrist supporting his contention that his bilateral pes planus was aggravated by his active duty.  There is no contrary medical opinion of record.  Therefore, the Veteran is entitled to service connection for bilateral pes planus.


ORDER

Service connection for bilateral pes planus is granted. 


REMAND

At his January 2015 hearing the Veteran testified that in January 2014 he underwent left knee surgery at New Mexico Orthopedics.  He added that within the next few weeks he would undergo a follow up evaluation at that facility.  

Submitted into the record is a February 2015 disability benefits questionnaire completed by a private physician.  While this physician addressed the Veteran's left knee disability, he did not provide range of motion findings needed to rate the Veteran's knee.  A change in the status of the knee following the Veteran's January 2014 surgery appears to be reflected by this February 2014 medical report, based on comparison with the Veteran's most recent VA examination of the knee in April 2013.  The current status of the knee - following the January 2014 surgery and following a convalescent interval - must be ascertained.  Hence, a further VA knee examination is in order.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including any more recent records from New Mexico Orthopedics.

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and severity of the Veteran's service-connected left knee disability.  All per pertinent records should be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  Undertake any other indicated development.  

4.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


